PER CURIAM.
The Petitioner, Ehren Witt (“Witt”), seeks a belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c). We deny the petition on the merits.
Witt asserts that his appellate counsel filed a Notice of Appeal from the September 5, 2008 sentencing order, but that counsel did not include the judgment of convictions in the Notice of Appeal. Witt, therefore, seeks a belated appeal from the judgment of convictions.
A review of the Notice of Appeal filed by Witt’s appellate counsel in October 2008 refutes Witt’s assertion as the notice seeks review of both the convictions and sentences. Additionally, a review of the initial brief filed by Witt’s appellate counsel before this Court also conclusively refutes Witt’s assertion. Specifically, Witt’s appellate counsel sought reversal of “Witt’s judgment of conviction and sentence” and requested that this Court “remand [the] cause to the trial court for a new trial.”
Accordingly, we deny the petition on the merits.
Petition denied.